Exhibit 10.2

IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
IN AND FOR LEON COUNTY, FLORIDA
 
TARPON BAY PARTNERS, LLC,
 
Plaintiff,
 
v.
 
PREMIER BRANDS, INC.,
 
Defendant.
CASE NO. 2014-CA-263
   



 
ORDER GRANTING APPROVAL OF SETTLEMENT
AGREEMENT AND STIPULATION
 
This matter came before the Court on March 11, 2014, for a hearing on
Plaintiff's Motion for Approval of Settlement Agreement and Stipulation, and
Request for Fairness Hearing. The Parties have entered into a written Settlement
Agreement and Stipulation, a copy of which is attached hereto. The Court having
held a hearing as to the fairness of the terms and conditions of the Settlement
Agreement and Stipulation, and being otherwise fully advised in the premises,
the Court finds as follows:
 
1. The Court has been advised that the Parties intend that the sale of the
"Settlement Shares" (as defined by the Settlement Agreement and Stipulation) to
and the resale of the Settlement Shares by Plaintiff in the United States,
assuming satisfaction of all other applicable securities laws and regulations,
will be exempt from registration under the Securities Act of 1933 (the
"Securities Act") in reliance upon Section 3(a)(10) of the Securities Act based
upon this Court's finding herein that the terms and conditions of the issuance
of the Settlement Shares by Defendant to Plaintiff are fair to Plaintiff.
 
 
 

--------------------------------------------------------------------------------

 
 
2. The hearing was scheduled upon the consent of Plaintiff and Defendant,
Plaintiff has had adequate notice of the hearing, and Plaintiff is the only
party to whom Shares will be issued pursuant to the Settlement Agreement and
Stipulation.
 
3. The terms and conditions of the issuance of the Settlement Shares in exchange
for the release of certain claims as set forth in the Settlement Agreement and
Stipulation are fair to Plaintiff, the only party to whom the Settlement Shares
will be issued.
 
4. The fairness hearing was open to Plaintiff and any other interested parties.
Plaintiff and Defendant were represented by counsel at the hearing who
acknowledged that adequate notice of the hearing was given and consented to the
entry of this Order.
 
5. Based upon the above, the Court finds the Settlement Agreement and
Stipulation to be both procedurally and substantively fair to the Plaintiff, and
hereby approves same.
 
It is hereby ORDERED AND ADJUDGED that the Settlement Agreement and Stipulation
is hereby approved as fair to the party to whom the Settlement Shares will be
issued, within the meaning of Section 3(a)(10) of the Securities Act, and that
the sale of the Settlement Shares to Plaintiff and the resale of the Settlement
Shares in the United States by Plaintiff, assuming satisfaction of all other
applicable securities laws and regulations, will be exempt from registration
under the Securities Act of 1933.
 
DONE AND ORDERED at Tallahassee, Leon County, Florida, this 11th day of 
March,2014.
 
 
By:
/s/ JOHN C. COOPER    
JOHN C. COOPER
CIRCUIT JUDGE

 
 
cc: E. Dylan Rivers, Esquire
      Jorge Olson
 
 

--------------------------------------------------------------------------------